UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10 General Form for Registration of Securities Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 American Gene Engineer Corp. (Exact name of registrant as specified in its charter) Delaware 27-3983637 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 521 Fifth Avenue, Suite 1712 New York, New York 10175 (Address of Registrant's Principal Executive Offices, including Zip Code) (212) 292-4231 (Registrant's telephone number, including area code) with copies to: Matthew Chang, Esq. Chiang Law office, P.C. 101A Clay Street, Unit 286 San Francisco, CA 94111 (415)370-6731 matthew@chianglawpc.com Securities to be Registered pursuant to Section 12(b) of the Act: None Securities to be Registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value per share (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x CAUTIONARY STATEMENTS REGARDING FORWARD LOOKING STATEMENTS This prospectus contains forward looking statements.These statements relate to future events or future financial performance and involve known and unknown risks, uncertainties and other factors that may cause the Company or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by those forward looking statements. In some cases, you can identify forward looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “intends,” “proposed,” or “continue” or the negative of these terms or other comparable terminology.These statements are only predictions.Actual events or results may differ materially.In evaluating these statements, you should specifically consider various factors, including the risks outlined above.These factors may cause our actual results to differ materially from any forward-looking statement. Although we believe that the exceptions reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. ITEM 1. BUSINESS General American Gene Engineer Corp. (“Company”) was incorporated in the State of Delaware on November 15, 2010.The Company has been in the developmental stage since inception and has conducted virtually no business operations.The Company has no full-time employees and owns no real estate or personal property.The Company was formed as a vehicle to pursue a business combination and has made no efforts to identify a possible business combination.As a result, the Company has not conducted negotiations or entered into a letter of intent concerning any target business.The business purpose of the Company is to seek the acquisition of, or merger with, an existing company which provides genetic testing and diagnostic services.We have a minimal amount of cash.The Independent Auditor’s Report to our financial statements for the fiscal year ended October 31, 2013, included in this prospectus, indicates that there are a number of factors that raise substantial doubt about our ability to continue as a going concern.Such doubts identified in the report include the fact (i) that we have not established any source of revenue to cover our operating costs; (ii) that we will engage in very limited activities without incurring any liabilities that must be satisfied in cash until a source of funding is secured; and (iii) that if we are unable to obtain revenue producing contracts or financing or if the revenue or financing we do obtain is insufficient to cover any operating losses we may incur, we may substantially curtail or terminate our operations. Our Business The Company, based on our proposed business activities, is a “blank check” company.The U.S. Securities and Exchange Commission (“SEC”) defines those companies as “any development stage company that is issuing a penny stock, within the meaning of Section 3(a)(51) of the Exchange Act of 1934, as amended (“Exchange Act”) and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies.Under Rule 12b-2 promulgated under the Exchange Act, the Company will be deemed to be a “shell company,” because it has no or nominal assets (other than cash) and no or nominal operations.Many states have enacted statutes, rules and regulations limiting the sale of securities of “blank check” companies in their respective jurisdictions.Management does not intend to undertake any efforts to cause a market to develop in our securities, either debt or equity, until we have successfully concluded a business combination.The Company intends to comply with the periodic reporting requirements of the Exchange Act for so long as we are subject to those requirements. 1 The Company was organized to provide a method for a foreign or domestic privately held company to become a reporting company whose securities are qualified for trading in the United States securities markets, such as the New York Stock Exchange (“NYSE”), NASDAQ, American Stock Exchange (“AMEX”) or the OTC Bulletin Board, and, as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held reporting company.The Company’s principal business objective for the next 12 months and beyond will be to achieve long-term growth potential through a combination with a business rather than immediate, short-term earnings.The Company will seek potential candidate target companies which provides genetic testing and diagnostic services but will not restrict itself to geographical location and, thus, may acquire or merge with business which provides genetic testing and diagnostic services, domestic or foreign. The analysis of new business opportunities will be undertaken by and under the supervision of our management team which consists of our CEO and CFO.As of the date of this registration statement, we have not entered into any definitive agreement with any party, nor have there been any specific discussions with any potential business combination candidate regarding business opportunities for the Company.We have flexibility in seeking, analyzing and participating in potential business opportunities in the genetic testing and diagnostic industry. However, we have limited cash at this time and no plan to raise money through the sale of equity or borrow money from a traditional lending source.Certain of our stockholders have verbally committed to the Company that they will fund the costs of preparing the Company's Exchange Act reports (Form 10-Ks, Form 10-Qs, Form 8-Ks) for the current fiscal year ending October 31, 2014.However, such stockholders have not committed to pay such costs beyond the preparation of the Form 10-K for the fiscal year ending October 31, 2014.In the event that such stockholders fail to pay such costs, the Company’s common stock would likely be limited to quotation on the Pink Sheets and no market for the common stock would develop or, if a market did develop, the market for our common stock would not exist for very long.Investors in our common stock could lose part or all of their investment in our shares. Potential Target Companies A business entity that may be interested in a business combination with the Company may include the following: · a company for which a primary purpose of becoming a public company is the use of its securities for the acquisition of assets or business; · a company that is unable to find an underwriter of its securities or is unable to find an underwriter of securities on terms acceptable to it; · a company that believes it will be able to obtain investment capital on more favorable terms after it has become public; · a foreign company that may wish an initial entry into the United States’ securities markets; · a special situation company, such as a company seeking a public market to satisfy redemption requirements under a qualified Employees Stock Option Plan; and · a company seeking one or more of the other perceived benefits of becoming a public company. The analysis of new business opportunities will be undertaken by or under the supervision of our officers, directors, accountants and legal counsel.We will have unrestricted flexibility in seeking, analyzing and participating in potential business opportunities.In our efforts to analyze potential acquisition targets, we will consider the following kinds of factors: · potential for growth, indicated by new technology, anticipated market expansion or new products or services; · competitive position as compared to other firms of similar size and experience within the industry segment, as well as within the industry as a whole; · strength and diversity of management, either in place or scheduled for recruitment; · capital requirements and anticipated availability of required funds, to be provided by the Company or from operations, through the sale of additional securities, through joint ventures or similar arrangements or from other sources; · the cost of participation by the Company as compared to the perceived tangible and intangible values and potentials; 2 · the extent to which the business opportunity can be advanced; · the accessibility of required management expertise, personnel, raw materials, services, professional assistance and other required items; and · other factors deemed to be relevant by our management team, which currently consists of our CEO and CFO. In applying the foregoing criteria, no one of which will be controlling, management will attempt to analyze all factors and circumstances and make a determination based upon reasonable investigative measures and available data.Potentially available business opportunities may occur in many different industries, and at various stages of development, all of which will make the task of comparative investigation and analysis of such business opportunities extremely difficult and complex.Due to our limited financial resources available for investigation, we may not discover or adequately evaluate adverse facts about the opportunity to be acquired. No assurances can be given that the Company will be able to enter into a business combination of any nature. Form of Acquisition The manner in which the Company participates in an opportunity will depend upon the nature of the opportunity, the respective needs and desires of the Company and the promoters of the opportunity and the relative negotiating strength of the Company and such promoters. It is likely that the Company will acquire its participation in a business opportunity through the issuance of common stock or other securities of the Company.Although the terms of any such transaction cannot be predicted, it should be noted that in certain circumstances the criteria for determining whether or not an acquisition is a so-called “tax-free” reorganization under Section 368(a)(1) of the Internal Revenue Code of 1986, as amended (“Code”), depends upon whether the owners of the acquired business own 80% or more of the voting stock of the surviving entity.If a transaction were structured to take advantage of these provisions rather than other “tax-free” provisions provided under the Code, our stockholders would, in such circumstances, retain 20% or less of the total issued and outstanding shares of the Company.Under other circumstances, depending upon the relative negotiating strength of the parties, our stockholders may retain substantially less than 20% of the total issued and outstanding shares of the surviving entity.This could result in substantial additional dilution to the equity of those who were stockholders of the Company prior to such reorganization. Our present stockholders will likely not have control of a majority of our voting shares following a reorganization transaction.As part of such a transaction, all or a majority of the officers and directors may resign and new officers and directors may be appointed without any vote by our stockholders. In the case of an acquisition, the transaction may be accomplished upon the sole determination of management without any vote or approval by stockholders.In the case of a statutory merger or consolidation directly involving the Company, it will likely be necessary to call a stockholders’ meeting and obtain the approval of the holders of a majority of the outstanding shares.The necessity to obtain such stockholder approval may result in delay and additional expense in the consummation of any proposed transaction and will also give rise to certain appraisal right to dissenting stockholders.Most likely, management will seek to structure any such transaction so as not to require stockholder approval. It is anticipated that the investigation of specific business opportunities and the negotiation, drafting and execution of relevant agreements, disclosures documents and other instruments will require substantial management time and attention and substantial cost for accountants, attorneys and others.If a decision is made not to participate in a specific business opportunity, the costs incurred in the related investigation would not be recoverable.Furthermore, even if an agreement is reached for the participation in a specific business opportunity, the failure to consummate that transaction may result in the loss to the Company of the related costs incurred. 3 We presently have no employees.Our officers and directors are engaged in outside business activities and anticipates they will devote to our business very limited time until the acquisition of a successful business opportunity has been identified.We expect no significant changes in the number of our employees other than such changes, if any, incident to a business combination. Although our management has not taken any preliminary steps to consummate a business combination, we anticipate beginning our search for viable business combination targets once we become a fully reporting company with the U.S. Securities and Exchange Commission.We believe there are many valuable resources we can reach out to in order to identify potential targets including, but not limited to, business brokers, networking web sites, conferences, business professionals and direct contacts by our management with business owners with whom our management is familiar. Competitive Conditions We are in a highly competitive market for a small number of business opportunities which could reduce the likelihood of consummating a successful business combination.We are and will continue to be an insignificant participant in the business of seeking mergers with, joint ventures with and acquisitions of small private and public entities. A large number of established and well-financed entities, including small public companies and venture capital firms, are active in mergers and acquisitions of companies that may be desirable target candidates for us.Nearly all these entities have significantly greater financial resources, technical expertise and managerial capabilities than we do; consequently, we will be at a competitive disadvantage in identifying possible business opportunities and successfully completing a business combination.These competitive factors may reduce the likelihood of our identifying and consummating a successful business combination.In reality, it might be more feasible for a privately held company to file its own Form 10 registration statement to become a fully reporting company than to give up ownership to the Company by entering into a business combination with us. In the event we are successful in identifying a private company that is interested in combining with us, the private company will have to provide us with a lot of information related to its business history, prospects, financial condition, management and have books and records that are auditable without undue time and expense.Upon entry into a definitive agreement with a target, we will have to file a Form 8-K describing the proposed transaction, that the proposed transaction will result in a change in control of our Company and include audited financial statements of the combined entity as an exhibit to the Form 8-K or in an amendment to the Form 8-K. ITEM 1A.RISK FACTORS The risks described below are not the only ones facing our Company.Additional risks not presently known to us or that we presently consider immaterial may also adversely affect our Company.If any of the following risks occur, our business, financial condition and results of operations and the value of our common stock could be materially and adversely affected. Risks Relating to Our Business WE HAVE A VERY LIMITED OPERATING HISTORY AND THERE IS NO ASSURANCE THAT OUR FUTURE OPERATIONS WILL RESULT IN REVENUES OR PROFITS.IF WE CANNOT GENERATE SUFFICIENT REVENUES TO OPERATE PROFITABLY, THEN WE MAY SUSPEND OR CEASE OUR OPERATIONS AND YOU COULD EVEN LOSE YOUR ENTIRE INVESTMENT IN OUR COMMON STOCK. We were incorporated on November15, 2010 and generated no revenues or profits through January 31, 2014.We also have very little operating history upon which an evaluation of our future success or failure can be made.As of January 31, 2014, we had incurred a net loss of approximately $73,942 since our inception on November 15, 2010.The success of our future operations is dependent upon our ability to carry out our planned activities, fund our operations and compete effectively with other similar businesses.Based on our current business plan, we expect to incur operating losses during the fiscal year ending October 31, 2014.We cannot guarantee that we will ever be successful in generating revenues sufficient to cover our operating costs and overhead or achieve profitability.Our failure to achieve profitability may cause us to suspend or cease our operations. 4 SEVERAL FACTORS RAISE DOUBT ABOUT OUR ABILITY TO CONTINUE AS A GOING CONCERN. The Independent Auditor's Report to our financial statements for the year ended October 31, 2013, included in this prospectus, indicates that there are a number of factors that raise substantial doubt about our ability to continue as a going concern.Such doubts identified in the report include the Company's losses from operations and lack of liquidity. WE DO NOT HAVE AN INDEPENDENT AUDIT OR COMPENSATION COMMITTEE, THE ABSENCE OF WHICH COULD LEAD TO CONFLICTS OF INTEREST OF OUR OFFICERS AND DIRECTORS AND WORK AS A DETRIMENT TO OUR STOCKHOLDERS. We do not have an independent audit or compensation committee.The absence of an independent audit and compensation committee could lead to conflicts of interest of our officers and directors, which could work as a detriment to our stockholders. THERE MAY BE CONFLICTS OF INTEREST BETWEEN OUR MANAGEMENT AND OUR NON-MANAGEMENT STOCKHOLDERS. Conflicts of interest create the risk that management may have an incentive to act adversely to the interests of other investors.A conflict of interest may arise between our management's personal pecuniary interest and its fiduciary duty to our stockholders.Further, our management's own pecuniary interest may at some point compromise its fiduciary duty to our stockholders. WE DEPEND HEAVILY ON MANAGEMENT TEAM AND CONSULTANTS AND THE LOSS OF ANY OF OUR EXECUTIVE OFFICERS COULD SIGNIFICANTLY WEAKEN OUR MANAGEMENT EXPERTISE AND ABILITY TO RUN OUR BUSINESS. Our business strategy and success is dependent on the skills and knowledge of our management team consisting of our CEO, CFO, and consultants.We have no other officers or directors and rely on third party consultants to assist with management and, therefore, have little backup capability for their activities.The loss of services of any of our officers could weaken significantly our management expertise and our ability to efficiently run our business.We do not maintain key man life insurance policies on our officers. THERE ARE RELATIVELY LOW BARRIERS TO BECOMING A BLANK CHECK COMPANY OR SHELL COMPANY, THEREBY INCREASING THE COMPETITION FOR A SMALL NUMBER OF BUSINESS OPPORTUNITIES. There are relatively low barriers to becoming a blank check or shell company.A newly incorporated company with a single stockholder and sole officer and director may become a blank check company or shell company by voluntarily subjecting itself to the SEC reporting requirements by filing and seeking effectiveness of a Form 10, thereby registering its common stock pursuant to Section 12(g) of the Securities and Exchange Act of 1934 with the SEC.Assuming no comments to the Form 10 have been received from the SEC, the registration statement is automatically deemed effective 60 days after filing the Form 10 with the SEC.The relative ease and low cost with which a company can become a reporting blank check or shell company can increase the already highly competitive market for a limited number of businesses that will consummate a successful business combination. 5 THERE IS COMPETITION FOR THOSE PRIVATE COMPANIES SUITABLE FOR A MERGER TRANSACTION OF THE TYPE CONTEMPLATED BY OUR MANAGEMENT. The Company is in a highly competitive market for a small number of business opportunities which could reduce the likelihood of consummating a successful business combination.We are and will continue to be an insignificant participant in the business of seeking mergers with, joint ventures with and acquisitions of small private and public entities.A large number of established and well-financed entities, including small public companies and venture capital firms, are active in mergers and acquisitions of companies that may be desirable target candidates for us.Nearly all these entities have significantly greater financial resources, technical expertise and managerial capabilities than we do; consequently, we will be at a competitive disadvantage in identifying possible business opportunities and successfully completing a business combination.These competitive factors may reduce the likelihood of our identifying and consummating a successful business combination.In reality, it might be more feasible for a privately held company to file its own Form 10 registration statement to become a fully reporting company than to give up ownership to the Company by entering into a business combination with us. FUTURE SUCCESS IS HIGHLY DEPENDENT ON THE ABILITY OF OUR MANAGEMENT TO LOCATE AND ATTRACT A SUITABLE ACQUISITION. The nature of our operations is highly speculative and there is a consequent risk of loss of your investment.The success of our plan of operation will depend to a great extent on the operations, financial condition and management of the identified business opportunity.While management intends to seek business combination(s) with entities having established operating histories, we cannot assure you that we will be successful in locating candidates meeting that criterion.In the event we complete a business combination, the success of our operations may be dependent upon management of the successor firm or venture partner firm and numerous other factors beyond our control. THE COMPANY HAS NO EXISTING AGREEMENT FOR A BUSINESS COMBINATION OR OTHER TRANSACTION. We have no arrangement, agreement or understanding with respect to engaging in a merger with, joint venture with or acquisition of, a private or public entity.No assurances can be given that we will successfully identify and evaluate suitable business opportunities or that we will conclude a business combination.Management intends to seek the acquisition of, or merger with, an existing company, which provides genetic testing and diagnostic services.We cannot guarantee that we will be able to negotiate a business combination on favorable terms, and there is consequently a risk that funds allocated to the purchase of our shares will not be invested in a company with active business operations. OUR MANAGEMENT INTENDS TO DEVOTE ONLY A LIMITED AMOUNT OF TIME TO SEEKING A TARGET COMPANY WHICH MAY ADVERSELY IMPACT OUR ABILITY TO IDENTIFY A SUITABLE ACQUISITION CANDIDATE. While seeking a business combination, management anticipates devoting no more than a few hours per week to the Company's affairs in total.Our officers, Ming Lin and Han-Chen Lin, have not entered into a written employment agreements with us and are not expected to do so in the foreseeable future.This limited commitment may adversely impact our ability to identify and consummate a successful business combination. THE TIME AND COST OF PREPARING A PRIVATE COMPANY TO BECOME A PUBLIC REPORTING COMPANY MAY PRECLUDE US FROM ENTERING INTO A MERGER OR ACQUISITION WITH THE MOST ATTRACTIVE PRIVATE COMPANIES. 6 Target companies that fail to comply with SEC reporting requirements may delay or preclude acquisition.Sections 13 and 15(d) of the Exchange Act require reporting companies to provide certain information about significant acquisitions, including certified financial statements for the company acquired, covering one, two, or three years, depending on the relative size of the acquisition.The time and additional costs that may be incurred by some target entities to prepare these statements may significantly delay or essentially preclude consummation of an acquisition.Otherwise suitable acquisition prospects that do not have or are unable to obtain the required audited statements may be inappropriate for acquisition so long as the reporting requirements of the Exchange Act are applicable. THE COMPANY MAY BE SUBJECT TO FURTHER GOVERNMENT REGULATION WHICH WOULD ADVERSELY AFFECT OUR OPERATIONS. Although we will be subject to the reporting requirements under the Exchange Act, management believes we will not be subject to regulation under the Investment Company Act of 1940, as amended (“Investment Company Act”), since we will not be engaged in the business of investing or trading in securities.If we engage in business combinations which result in our holding passive investment interests in a number of entities, we could be subject to regulation under the Investment Company Act.If so, we would be required to register as an investment company and could be expected to incur significant registration and compliance costs.We have obtained no formal determination from the SEC as to our status under the Investment Company Act and, consequently, violation of the Investment Company Act could subject us to material adverse consequences. ANY POTENTIAL ACQUISITION OR MERGER WITH A FOREIGN COMPANY MAY SUBJECT US TO ADDITIONAL RISKS. If we enter into a business combination with a foreign concern, we will be subject to risks inherent in business operations outside of the United States.These risks include, for example, currency fluctuations, regulatory problems, punitive tariffs, unstable local tax policies, trade embargoes, risks related to shipment of raw materials and finished goods across national borders and cultural and language differences.Foreign economies may differ favorably or unfavorably from the United States economy in growth of gross national product, rate of inflation, market development, rate of savings, and capital investment, resource self-sufficiency and balance of payments positions, and in other respects. Risks Related to an Investment in Our Securities OUR COMMON STOCK IS NOT CURRENTLY TRADED ON ANY STOCK EXCHANGE OR QUOTED ON THE OVER-THE-COUNTER BULLETIN BOARD OR THE PINK SHEETS. WHEN AND IF TRADED, OUR COMMON STOCK WILL LIKELY BE CONSIDERED TO BE A “PENNY STOCK” AND, AS SUCH, THE MARKET FOR OUR COMMON STOCK MAY BE LIMITED BY CERTAIN SEC RULES APPLICABLE TO PENNY STOCKS. As long as the price of our common stock remains below $5.00 per share, our shares of common stock are likely to be subject to certain “penny stock” rules promulgated by the SEC.Those rules impose certain sales practice requirements on brokers who sell penny stock to persons other than established customers and accredited investors (generally, an institution with assets in excess of $5,000,000 or an individual with a net worth in excess of$1,000,000).For transactions covered by the penny stock rules, the broker must make a special suitability determination for the purchaser and receive the purchaser’s written consent to the transaction prior to the sale.Furthermore, the penny stock rules generally require, among other things, that brokers engaged in secondary trading of penny stocks provide customers with written disclosure documents, monthly statements of the market value of penny stocks, disclosure of the bid and asked prices of penny stocks and disclosure of the compensation to the brokerage firm and disclosure of the sales person working for the brokerage firm.These rules and regulations make it more difficult for brokers to sell shares of our common stock and limit the liquidity of our shares. TRADING IN OUR SECURITIES COULD BE SUBJECT TO EXTREME PRICE FLUCTUATIONS THAT COULD ADVERSELY AFFECT YOUR INVESTMENT. Historically speaking, the market prices for securities of small publicly traded companies have been highly volatile.Publicized events and announcements may have a significant impact on the market price of our common stock.In addition, the stock market from time to time experiences extreme price and volume fluctuations that particularly affect the market prices for small publicly traded companies and which are often unrelated to the operating performance of the affected companies. 7 THERE IS CURRENTLY NO TRADING MARKET FOR OUR COMMON STOCK, AND LIQUIDITY OF SHARES OF OUR COMMON STOCK IS LIMITED. Our shares of common stock are not registered under the securities laws of any state or other jurisdiction, and accordingly there is no public trading market for our common stock.Further, no public trading market is expected to develop in the foreseeable future unless and until the Company completes a business combination with an operating business and the Company thereafter files a registration statement under the Securities Act.Therefore, outstanding shares of our common stock cannot be offered, sold, pledged or otherwise transferred unless subsequently registered pursuant to, or exempt from registration under, the Securities Act and any other applicable federal or state securities laws or regulations.Shares of our common stock cannot be sold under the exemptions from registration provided by Rule 144 under or Section 4(1) of the Securities Act (“Rule 144”), in accordance with the letter from Richard K. Wulff, Chief of the Office of Small Business Policy of the Securities and Exchange Commission’s Division of Corporation Finance, to Ken Worm of NASD Regulation, dated January 21, 2000 (“Wulff Letter”).In 2007, the SEC announced that it is changing certain aspects of the Wulff Letter, and such changes shall apply retroactively to our stockholders.Effective February 15, 2008, all holders of shares of common stock of a “shell company” will be permitted to sell their shares of common stock under Rule 144, subject to certain restrictions, starting one year after (i) the completion of a business combination with a private company in a reverse merger or reverse takeover transaction after which the company would cease to be a “shell company” (as defined in Rule 12b-2 under the Exchange Act) and (ii) the disclosure of certain information on a Current Report on Form 8-K within four business days thereafter.Compliance with the criteria for securing exemptions under federal securities laws and the securities laws of the various states is extremely complex, especially in respect of those exemptions affording flexibility and the elimination of trading restrictions in respect of securities received in exempt transactions and subsequently disposed of without registration under the Securities Act or state securities laws. THE COMPANY MAY BE SUBJECT TO CERTAIN TAX CONSEQUENCES IN OUR BUSINESS, WHICH MAY INCREASE OUR COST OF DOING BUSINESS. We may not be able to structure our acquisition to result in tax-free treatment for the companies or their stockholders, which could deter third parties from entering into certain business combinations with us or result in being taxed on consideration received in a transaction.Currently, a transaction may be structured so as to result in tax-free treatment to both companies, as prescribed by various federal and state tax provisions.We intend to structure any business combination so as to minimize the federal and state tax consequences to both us and the target entity; however, we cannot guarantee that the business combination will meet the statutory requirements of a tax-free reorganization or that the parties will obtain the intended tax-free treatment upon a transfer of stock or assets.A non-qualifying reorganization could result in the imposition of both federal and state taxes that may have an adverse effect on both parties to the transaction. OUR BUSINESS WILL HAVE NO REVENUES UNLESS AND UNTIL WE MERGE WITH OR ACQUIRE AN OPERATING BUSINESS. We are a development stage company and have had no revenues from operations.We may not realize any revenues unless and until we successfully merge with or acquire an operating business. THE COMPANY INTENDS TO ISSUE MORE SHARES IN A MERGER OR ACQUISITION, WHICH WILL RESULT IN SUBSTANTIAL DILUTION TO EXISTING STOCKHOLDERS. Our Certificate of Incorporation authorizes the issuance of a maximum of 200,000,000 shares of common stock.Any merger or acquisition effected by us may result in the issuance of additional securities without stockholder approval and may result in substantial dilution in the percentage of our common stock held by our then existing stockholders.Moreover, the common stock issued in any such merger or acquisition transaction may be valued on an arbitrary or non-arm’s-length basis by our management, resulting in an additional reduction in the percentage of common stock held by our then existing stockholders.Our Board of Directors has the power to issue any or all of such authorized but unissued shares without stockholder approval.To the extent that additional shares of common stock or preferred stock are issued in connection with a business combination or otherwise, dilution to the interests of our stockholders will occur and the rights of the holders of common stock might be materially and adversely affected. 8 THE COMPANY HAS CONDUCTED NO MARKET RESEARCH OR IDENTIFICATION OF BUSINESS OPPORTUNITIES, WHICH MAY AFFECT OUR ABILITY TO IDENTIFY A BUSINESS TO MERGE WITH OR ACQUIRE. The Company has neither conducted nor have others made available to us results of market research concerning prospective business opportunities.Therefore, we have no assurances that market demand exists for a merger or acquisition as contemplated by us.Our management has not identified any specific business combination or other transactions for formal evaluation by us, such that it may be expected that any such target business or transaction will, present such a level of risk that conventional private or public offerings of securities or conventional bank financing will not be available.There is no assurance that we will be able to acquire a business opportunity on terms favorable to us.Decisions as to which business opportunity to participate in will be unilaterally made by our management, which may act without the consent, vote or approval of our stockholders. BECAUSE WE MAY SEEK TO COMPLETE A BUSINESS COMBINATION THROUGH A “REVERSE MERGER,” WE MAY NOT BE ABLE TO ATTRACT THE ATTENTION OF MAJOR BROKERAGE FIRMS FOLLOWING SUCH A TRANSACTION. Additional risks may exist since we will assist a privately held business to become public through a “reverse merger.”Securities analysts of major brokerage firms may not provide coverage of our Company since there is no incentive to brokerage firms to recommend the purchase of our common stock.No assurance can be given that brokerage firms will want to conduct any secondary offerings on behalf of our post-merger company in the future. WE CANNOT ASSURE YOU THAT FOLLOWING A BUSINESS COMBINATION WITH AN OPERATING BUSINESS, OUR COMMON STOCK WILL BE LISTED ON NASDAQ OR ANY OTHER SECURITIES EXCHANGE. Following a business combination, we may seek the listing of our common stock on NASDAQ or the American Stock Exchange.However, we cannot assure you that following such a transaction, we will be able to meet the initial listing standards of either of those or any other stock exchange, or that we will be able to maintain a listing of our common stock on either of those or any other stock exchange.After completing a business combination, until our common stock is listed on the NASDAQ or another stock exchange, we expect that our common stock would be eligible to trade on the OTC Bulletin Board, another over-the-counter quotation system, or on the “pink sheets,” where our stockholders may find it more difficult to dispose of shares or obtain accurate quotations as to the market value of our common stock.In addition, we would be subject to an SEC rule that, if it failed to meet the criteria set forth in such rule, imposes various practice requirements on broker-dealers who sell securities governed by the rule to persons other than established customers and accredited investors.Consequently, such rule may deter broker-dealers from recommending or selling our common stock, which may further affect its liquidity.This would also make it more difficult for us to raise additional capital following a business combination. AS A BLANK CHECK COMPANY, ANY REGISTERED OFFERING OF OUR SECURITIES WILL HAVE TO COMPLY WITH RULE , WHICH COULD IMPACT OUR ABILITY TO RAISE EQUITY FUNDS FROM INVESTORS. 9 In the event we register an offering of our securities with the Securities and Exchange Commission while we are a blank check company, we will have to comply with Rule 419 under the Securities Act of 1933.Rule 419 is a cumbersome rule applicable to blank check companies selling penny stocks in a registered offering.Rule 419 requires that the gross proceeds raised in such an offering be deposited into an escrow account with a financial institution insured by the FDIC or in a separate bank account established by a registered broker or dealer in which the broker or dealer acts as trustee for the persons having the beneficial interests in the account.Furthermore, Rule 419 requires the securities issued to investors in the blank check offering be issued in the name of such investors but certificates representing such securities must be deposited into the escrow account instead of being delivered directly to investors, and the records of the escrow agent, maintained in good faith and in the regular course of business, must show the name and interest of each party to the account. The initial registration statement for the blank check offering shall disclose the specific terms of the offering, including, but not limited to: ● The terms and provisions of the escrow or trust agreement and the effect thereof upon the company’s right to receive funds and the effect of the escrow or trust agreement upon the investor’s funds and securities required to be deposited into the escrow or trust account, including, if applicable, any material risk of non-insurance of investors’ funds resulting from deposits in excess of the insured amounts; and ● The obligation of the company to provide, and the right of the purchaser to receive, information regarding an acquisition, including the requirement that pursuant to Rule 419, investors confirm in writing their investment in the company’s securities. Rule 419 imposes certain additional disclosure obligations on companies making blank check offerings.Due to the requirements of Rule 419 and the fact that investors investing in blank check offerings have no idea if or when an acquisition or merger transaction will occur, or if the acquisition or merger target is worthy of the investors money or risks, it may be difficult for the company to pull off a blank check offering and even if the company is successful in raising funds in such an offering, it may not be able to find an attractive acquisition or merger candidate.Therefore, investors in a blank check offering will have their funds at risk for a prolonged period of time and they may not be happy with the results of an acquisition or merger, if one were to occur. SUBSTANTIAL SALES OF OUR COMMON STOCK MAY IMPACT THE MARKET PRICE OF OUR COMMON STOCK. Future sales of substantial amounts of our common stock, including shares that we may issue upon exercise of options and warrants, and the resale of shares by investors who have registration rights, could adversely affect the market price of our common stock.Furthermore, if we raise additional funds through the issuance of common stock or securities convertible into our common stock, the percentage ownership of our stockholders will be reduced and the price of our common stock may fall. WE DO NOT EXPECT TO PAY DIVIDENDS FOR THE FORESEEABLE FUTURE. We will use any earnings generated from our operations to finance our business and will not pay any cash dividends to our stockholders in the foreseeable future. AS AN “EMERGING GROWTH COMPANY” UNDER THE JOBS ACT, WE ARE PERMITTED TO RELY ON EXEMPTIONS FROM CERTAIN DISCLOSURE REQUIREMENTS. We qualify as an “emerging growth company” under the JOBS Act. As a result, we are permitted to and may rely on exemptions from certain disclosure requirements. For so long as we are an emerging growth company, we will not be required to: ● have an auditor report on our internal controls over financial reporting pursuant to Section 404(b) of the Sarbanes-Oxley Act; ● comply with any requirement that may be adopted by the Public Company Accounting Oversight Board regarding mandatory audit firm rotation or a supplement to the auditor’s report providing additional information about the audit and the financial statements (i.e., an auditor discussion and analysis); 10 ● submit certain executive compensation matters to shareholder advisory votes, such as “say-on-pay”, “say-on-frequency” and “say-on-golden parachute;” and ● disclose certain executive compensation related items such as the correlation between executive compensation and performance and comparisons of the Chief Executive’s compensation to median employee compensation. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We are not choosing to “opt out” of this provision. Section 107 of the JOBS Act provides that our decision to opt out of the extended transition period for complying with new or revised accounting standards is irrevocable. We will remain an “emerging growth company” until the last day of our fiscal year following the fifth anniversary of the date of our first sale of common equity securities pursuant to an effective registration under the Securities Act, or until the earliest of (i) the last day of the first fiscal year in which our total annual gross revenues exceed $1 billion, (ii) the date that we become a “large accelerated filer” as defined in Rule 12b-2 under the Securities Exchange Act of 1934, which would occur if the market value of our ordinary shares that is held by non-affiliates exceeds $700 million as of the last business day of our most recently completed second fiscal quarter or (iii) the date on which we have issued more than $1 billion in non-convertible debt during the preceding three year period. Until such time, however, we cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. WE WILL BE SUBJECT TO THE PERIODIC REPORTING REQUIREMENTS OF THE SECURITIES EXCHANGE ACT OF 1THESE COSTS COULD REDUCE OR ELIMINATE OUR ABILITY TO EARN A PROFIT. We will be required to file periodic reports with the Securities and Exchange Commission pursuant to the Securities Exchange Act and the rules and regulations promulgated thereunder.In order to comply with these regulations, our independent registered public accounting firm must review our financial statements on a quarterly basis and audit our financial statements on an annual basis.Moreover, our legal counsel has to review and assist in the preparation of such reports.The costs charged by these professionals for such services cannot be accurately predicted at this time because of factors such as the number and type of transactions that we engage in and the complexity of our reports cannot be determined at this time and will have a major effect on the amount of time to be spent by our auditors and attorneys. However, the incurrence of such costs will obviously be an expense to our future operations and could have a negative effect on our ability to meet our overhead requirements and earn a profit.If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information and the trading price of our common stock could drop significantly. STOCKHOLDERS MAY BE DILUTED SIGNIFICANTLY THROUGH OUR EFFORTS TO OBTAIN FINANCING AND SATISFY OBLIGATIONS THROUGH ISSUANCE OF ADDITIONAL SHARES OF OUR COMMON STOCK. 11 We have no committed source of financing.Wherever possible, our board of directors will attempt to use non-cash consideration to satisfy obligations.In many instances, we believe that the non-cash consideration will consist of restricted shares of our common stock.Our board of directors has authority, without action or vote of the stockholders, to issue all or part of the 100,000,000 authorized, but unissued, shares of our common stock.Future issuances of shares of our common stock will result in dilution of the ownership interests of existing stockholders, may further dilute common stock book value and that dilution may be material. OUR CERTIFICATE OF INCORPORATION PROVIDES FOR INDEMNIFICATION OF OFFICERS AND DIRECTORS AT OUR EXPENSE AND LIMIT THEIR LIABILITY, WHICH MAY RESULT IN A MAJOR COST TO US AND HURT THE INTERESTS OF OUR STOCKHOLDERS BECAUSE CORPORATE RESOURCES MAY BE EXPENDED FOR THE BENEFITS OF OFFICERS AND/OR DIRECTORS. Our bylaws and applicable Delaware laws provide for the indemnification of our directors, officers, employees and agents under certain circumstances, against attorney’s fees and other expenses incurred by them in any litigation to which they become a party arising from their association with or activities on our behalf.We will also bear the expenses of such litigation for any of our directors, officers, employees or agents, upon such person’s written promise to repay us therefor, even if it is ultimately determined that any such person shall not have been entitled to indemnification. This indemnification policy could result in substantial expenditures by us that we may be unable to recoup. We have been advised that, in the opinion of the Securities and Exchange Commission, indemnification for liabilities arising under federal securities laws is against public policy and is, therefore, unenforceable.In the event that a claim for indemnification for liabilities arising under federal securities laws, other than the payment by us of expenses incurred or paid by a director, officer or controlling person in the successful defense of any action, suit or proceeding, is asserted by a director, officer or controlling person in connection with the securities being registered, we will (unless in the opinion of our counsel, the matter has been settled by controlling precedent) submit to a court of appropriate jurisdiction, the question of whether indemnification by us is against public policy as expressed by the Securities and Exchange Commission and will be governed by the final adjudication of such issue.The legal process relating to this matter, if it were to occur, is likely to be very costly and may result is us receiving negative publicity, either of which factors is likely to materially reduce the market price for our shares, if such a market ever develops. THERE ARE RISKS ASSOCIATED WITH FORWARD LOOKING STATEMENTS. This prospectus contains certain forward looking statements regarding management’s plans and objectives for future operations including plans and objectives relating to our planned marketing efforts and future economic performance.The forward looking statements and associated risks set forth in this prospectus include or relate to, among other things, (a) our projected sales and profitability, (b) our growth strategies, (c) anticipated trends in our industry, (d) our ability to obtain and retain sufficient capital for future operations, and (e) our anticipated needs for working capital.These statements may be found under “Management's Discussion and Analysis of Financial Condition and Results of Operations” and “Description of Business,” in this prospectus, as well as in this prospectus, generally.Actual events or results may differ materially from those discussed in forward looking statements as a result of various factors, including, without limitation, the risks outlined under “Risk Factors” and matters described in this prospectus, generally.In light of these risks and uncertainties, there can be no assurance that the forward looking statements contained in this prospectus will, in fact, occur. ITEM 2. FINANCIAL INFORMATION Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Overview American Gene EngineerCorp. (“Company”) was incorporated in the State of Delaware on November 15, 2010.The Company has been in the developmental stage since inception and has conducted virtually no business operations.The Company has no full-time employees and owns no real estate or personal property.The Company was formed as a vehicle to pursue a business combination and has made no efforts to identify a possible business combination.As a result, the Company has not conducted negotiations or entered into a letter of intent concerning any target business.The business purpose of the Company is to seek the acquisition of, or merger with, an existing company which provides genetic testing and diagnostic services.We have a minimal amount of cash.The Independent Auditor’s Report to our financial statements for the fiscal year ended October 31, 2013, included in this prospectus, indicates that there are a number of factors that raise substantial doubt about our ability to continue as a going concern.Such doubts identified in the report include the fact (i) that we have not established any source of revenue to cover our operating costs; (ii) that we will engage in very limited activities without incurring any liabilities that must be satisfied in cash until a source of funding is secured; and (iii) that if we are unable to obtain revenue producing contracts or financing or if the revenue or financing we do obtain is insufficient to cover any operating losses we may incur, we may substantially curtail or terminate our operations. The Company, based on our proposed business activities, is a “blank check” company.The U.S. Securities and Exchange Commission (“SEC”) defines those companies as “any development stage company that is issuing a penny stock, within the meaning of Section 3(a)(51) of the Exchange Act of 1934, as amended (“Exchange Act”) and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies”.Under Rule 12b-2 promulgated under the Exchange Act, the Company will be deemed to be a “shell company,” because it has no or nominal assets (other than cash) and no or nominal operations.Many states have enacted statutes, rules and regulations limiting the sale of securities of “blank check” companies in their respective jurisdictions.Management does not intend to undertake any efforts to cause a market to develop in our securities, either debt or equity, until we have successfully concluded a business combination.The Company intends to comply with the periodic reporting requirements of the Exchange Act for so long as we are subject to those requirements. Results of Operation Three months ended January 31, 2014 as Compared to Three months ended January 31, 2013 We have not generated any revenue since inception and therefore do not have any cost associated with revenue. For the three months ended January 31, 2014, we incurred $61,017 in operating expenses as compared to $1,035 for the same period in 2013.Our operating expenses for the three months ended January 31, 2014 mainly include $50,000 paid to our third party professionals, including lawyers, accountants and auditors for the preparation of going public and audit and other miscellaneous fees.Our operating expenses for the three months ended January 31, 2013 mainly include accounting fees. For the three monthsJanuary 31,2014 and 2013 we had net losses of $61,017 and $1,035, respectively, due to the payment of expenses as described above. As of January 31, 2014, we did not have any sources of income and had a cash position of $2,967.There is a substantial doubt regarding the Company’s ability to continue as a going concern.Our expenses have been paid for with cash advances from a shareholder, as well as proceeds from issuance of common shares. Year Ended October 31, 2013 as Compared to Year Ended October 31, 2012 We have not generated any revenue since inception and therefore do not have any cost associated with revenue. For the year ended October 31, 2013, we incurred $2,461 in operating expenses as compared to $7,321 for the same period in 2012, a decrease of 66%.All of our operating expenses are for general and administrative purposes such as accounting fee and audit fee. The decrease was because there were no audit services received during the year ended October 31, 2013. 13 For the years ended October 31, 2013 and 2012, we had net losses of $2,461 and $7,321 due to the payment of expenses as described above. Our expenses were minimal and paid for with cash advances from a shareholder. As of October 31, 2013, we did not have any sources of income and had a cash position of $234.There is a substantial doubt regarding the Company’s ability to continue as a going concern.Our expenses have been paid for with cash advances from a shareholder who will continue to fund us for the foreseeable future. Liquidity and Capital Resources As of the date of this prospectus, we have not yet generated any revenues from our business operations and have no cash.Although we have minimal liabilities, our inability to generate revenue raises a substantial doubt regarding the Company’s ability to continue as a going concern. We anticipate that in order to fund our ongoing working capital requirements, we will need to use all of the remaining cash funds as well as seeking other sources of funding. We may need to raise additional capital through loans or additional investments from our initial shareholders, officers, directors, or third parties. None of the initial shareholders, officers or directors is under any obligation to advance funds or invest in, us. Accordingly, we may not be able to obtain additional financing. If we are unable to raise additional capital, we may be required to take additional measures to conserve liquidity, which could include, but not necessarily be limited to, curtailing operations, suspending the pursuit of our business plan, and controlling overhead expenses. We cannot provide any assurance that new financing will be available to us on commercially acceptable terms, if at all. These factors raise substantial doubt about our ability to continue as a going concern. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings or other relationships with entities or other persons, also known as “special purpose entities.” Critical Accounting Estimates The preparation of our financial statements in conformity with accounting principles generally accepted in the United States of America requires our management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. As such, in accordance with the use of accounting principles generally accepted in the United States of America, our actual realized results may differ from management’s initial estimates as reported. A summary of our significant accounting policies are detailed in the notes to the financial statements, which are an integral component of this analysis. Significant Accounting Policies The Company has defined a significant accounting policy as one that is both important to the portrayal of the Company’s financial condition and results of operations and requires management of the Company to make difficult, subjective or complex judgments. Estimates and assumptions about future events and their effects cannot be predicted with certainty. The Company bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments. These estimates may change as new events occur, as more experience is acquired, as additional information is obtained and as the Company’s operating environment changes. 14 We have identified the policies set forth in Note 1 to our consolidated financial statements as significant to our business operations and the understanding of our results of operations. The impact and any associated risks related to these policies on our business operations is discussed throughout Management’s Discussion and Analysis of Results of Operations and Financial Condition, where such policies affect our reported and expected financial results. In the ordinary course of business, we have made a number of estimates and assumptions relating to the reporting of results of operations and financial condition in the preparation of our financial statements in conformity with accounting principles generally accepted in the United States of America. Actual results could differ significantly from those estimates under different assumptions and conditions. We believe that the discussion set forth in Note 2 to our consolidated financial statements addresses our most significant accounting policies, which are those that are most important to the portrayal of our financial condition and results of operations and require our most difficult, subjective and complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain. ITEM 3. PROPERTIES Our principal executive offices are located 521 Fifth Avenue, Suite 1712, New York, New York 10175.We lease our office from Prime Office Centers 521, LLC for $1,900 per month and our lease expires April30, 2015. ITEM 4. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth, as of the date of this prospectus, the total number of shares owned beneficially by our directors, officers and key employees, individually and as a group, and the present owners of 5% or more of our total outstanding shares.The stockholder listed below has direct ownership of their shares and possesses sole voting and dispositive power with respect to the shares. Name and Address of Beneficial Owner Amount and Nature of Ownership(1) Percent of Class(2) Executive Officers and Directors: Ming Lin Chief Executive Officer 4F-3,No. 32, Section 1, Anhe Road Da-an District Taipei, Taiwan 10689 48.4% Han-Chen Lin(3) Chief Financial Officer 4F-3,No. 32, Section 1, Anhe Road Da-an District Taipei, Taiwan 10689 1% All Directors and Executive Officers as a Group (2 Person) 49.4% 5% Holder: Tzu-Yun Chang(4) 4F-3,No. 32, Section 1, Anhe Road Da-an District Taipei, Taiwan 10689 48.5% (1) All stockholders listed have direct ownership of their shares and possess sole voting and dispositive power with respect to the shares. (2) Applicable percentage ownership is based on 100,000,000 shares of common stock outstanding as of June 12, 2014.The Company has no convertible securities outstanding. (3) Han-Chen Lin is the daughter of our CEO Ming Lin. (4) Tzu-Yun Chang is the spouse of our CEO Ming Lin. 15 ITEM 5. DIRECTOR AND EXECUTIVE OFFICERS Directors and Executive Officers Our executive officers are elected by the board of directors and serve at the discretion of the board.All of the current directors serve until the next annual stockholders’ meeting or until their successors have been duly elected and qualified.The following table sets forth certain information regarding our current directors and executive officers: Name Age Position(s) Director Since Ming Lin 40 Chief Executive Officer and director Han-Chen Lin 26 Chief Financial Officer and director BACKGROUND OF OFFICERS AND DIRECTORS Ming Lin was appointed our Chief Executive Officer in January 2014.He has vast experience in the biotechnology industry and current the president of the following companies:American Life Prolong Technology Organization Inc. (since January 2005); American Harvard Gene Chip Biotechnology Inc. (since April 2006); and New York Creative Capital Inc. (since March 2007).Mr. Lin received his high school diploma from Kai Young High School in Taiwan. Han-Chen Lin was appointed as our Chief Financial Officer in January 2014.She currently works as a public relations specialist for the Taiwan branch of AMD Far East Ltd. and has held that position since May 2012.Prior to her position at AMD, Ms. Lin has interned at the global benefits division of Wellington Management and the accounting and finance department of CSN Stores in Boston, Massachusetts.She received her BS in Business Administration in May 2011 from Northeastern University in Boston, Massachusetts. Directorships None of our directors or persons nominated or chosen to become directors hold any other directorship in any company with a class of securities registered pursuant to Section 12 of the 1934 Act or subject to the requirements of Section 15(d) of such Act or any other company registered as an investment company under the Investment Company Act of 1940. Family Relationship Our CEO, Ming Lin is the father of our CFO Han-Chen Lin. Involvement in Certain Legal Proceedings During the past ten years, Mr. Ming Lin and Ms. Han-Chen Lin have not been the subject of the following events: 1.A petition under the Federal bankruptcy laws or any state insolvency law was filed by or against, or a receiver, fiscal agent or similar officer was appointed by a court for the business or property of such person, or any partnership in which he was a general partner at or within two years before the time of such filing, or any corporation or business association of which he was an executive officer at or within two years before the time of such filing; 2.Convicted in a criminal proceeding or is a named subject of a pending criminal proceeding (excluding traffic violations and other minor offenses); 3.The subject of any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from, or otherwise limiting, the following activities; 16 (i)Acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator, floor broker, leverage transaction merchant, any other person regulated by the Commodity Futures Trading Commission, or an associated person of any of the foregoing, or as an investment adviser, underwriter, broker or dealer in securities, or as an affiliated person, director or employee of any investment company, bank, savings and loan association or insurance company, or engaging in or continuing any conduct or practice in connection with such activity; (ii)Engaging in any type of business practice; or (iii)Engaging in any activity in connection with the purchase or sale of any security or commodity or in connection with any violation of Federal or State securities laws or Federal commodities laws; 4.The subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any Federal or State authority barring, suspending or otherwise limiting for more than 60 days the right of such person to engage in any activity described in paragraph 3.i in the preceding paragraph or to be associated with persons engaged in any such activity; 5.Was found by a court of competent jurisdiction in a civil action or by the Commission to have violated any Federal or State securities law, and the judgment in such civil action or finding by the Commission has not been subsequently reversed, suspended, or vacated; 6.Was found by a court of competent jurisdiction in a civil action or by the Commodity Futures Trading Commission to have violated any Federal commodities law, and the judgment in such civil action or finding by the Commodity Futures Trading Commission has not been subsequently reversed, suspended or vacated; 7.Was the subject of, or a party to, any Federal or State judicial or administrative order, judgment, decree, or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: (i)Any Federal or State securities or commodities law or regulation; or (ii)Any law or regulation respecting financial institutions or insurance companies including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order, or (iii)Any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity; or 8.Was the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act (15 U.S.C. 78c(a)(26))), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act (7 U.S.C. 1(a)(29))), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. Audit Committee The Board of Directors acts as the Audit Committee and the Board has no separate committees.We also do not have an audit committee financial expert.We believe the cost related to retaining a financial expert at this time is prohibitive.Further, because we have no operations, at the present time, we believe the services of a financial expert are not warranted. Conflict of Interest The only conflict that we foresee is that our officers and directors will devote time to projects that do not involve us. 17 ITEM 6. EXECUTIVE COMPENSATION Executive Compensation As of the end of our most recently completed fiscal year, October 31, 2013, we had not appointed any executive officers.We appointed our Chief Executive Officer on January 29, 2014 and our Chief Financial Officer on January 10, 2014.Currently our CEO and CFO do not receive any compensation for their services in their respective roles. The compensation discussed herein addresses all compensation awarded to, earned by, or paid to our named executive officer. We have no stock option plan, retirement, pension, or profit sharing plans for the benefit of our officers and directors. Compensation of Directors The members of our board of directors are not compensated for their services as a director.The board has not implemented a plan to award options to any directors.There are no contractual arrangements with any member of the board of directors. We have no director's service contracts. We do not have any long-term incentive plans that provide compensation intended to serve as incentive for performance. Employment Agreements We have no employment agreements with our officers and directors.We do not contemplate entering into any employment agreement in the foreseeable future. ITEM 7.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE Certain Relationship and Related Transactions Although we have not adopted formal procedures for the review, approval or ratification of transactions with related persons, we adhere to a general policy that such transactions should only be entered into if they are on terms that, on the whole, are no more favorable, or no less favorable, than those available from unaffiliated third parties and their approval is in accordance with applicable law.Such transactions require the approval of our board of directors. Except as otherwise indicated herein, there have been no related party transactions, or any other transactions or relationships required to be disclosed pursuant to Item 404 of Regulation S-K. Director Independence None of our directors are “independent” as defined in the listing standards for NASDAQ. ITEM 8.LEGAL PROCEEDINGS We are not a party to any legal proceedings and are not aware of any threatened litigation. ITEM 9.MARKET PRICE OF ANDDIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS As of June 12, 2014, we had 100,000,000 shares of common stock issued and outstanding. 18 There currently exists no public trading market for our common stock.We do not expect a public trading market will develop until we become a reporting company under the Securities Exchange Act of 1934, as amended.There can be no assurance that a public trading market will develop at that time or be sustained in the future.Without an active public trading market, investors may be unable to liquidate their shares of our common stock without considerable delay, if at all.If a market does develop, the price for our shares may be highly volatile and may bear no relationship to our actual financial condition or results of operations.Factors we discuss in this prospectus, including the many risks factors associated with an investment in our Company, may have a significant impact on the market price of our common stock.Also, because of the relatively low price at which our common stock will likely trade, many brokerage firms may not effect transactions in our common stock. At the present time, none of our shares of common stock are eligible for sale under Rule 144 of the Securities and Exchange Commission. We do not have any outstanding options to purchase our common equity. As of June 12, 2014, there were 36 stockholders of record of our common stock. We have not paid cash dividends on any class of common equity since formation and we do not anticipate paying any dividends on our outstanding common stock in the foreseeable future.There are no material restrictions limiting or that are likely to limit our ability to pay dividends on its outstanding securities. ITEM 10.RECENT SALES OF UNREGISTERED SECURITIES On January 10, 2014, we issued 100,000,000 shares of our common stock pursuant to a subscription agreement without registration under the Securities Act of 1933 at the per share price of $0.001 (the “Subscription Agreement”).All of the above issuances of these common stock were deemed to be exempt under Section 4(2) of the Securities Act of 1933, as amended.A form of the Subscription Agreement which set forth all of the terms of the sale and purchase of our common stock is filed herewith as Exhibit 10.1. ITEM 11.DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED Common Stock We are authorized to issue 200,000,000 shares of common stock, $0.001 par value per share.We currently have 100,000,000 shares of our common stock issued and outstanding. The holders of our common stock: · have equal ratable rights to dividends from funds legally available for payment of dividends when, as and if declared by the board of the directors; · are entitled to share ratably in all of the assets available for distribution to holders of common stock upon liquidation, dissolution or winding up our affairs; · do not have preemptive,subscription or conversion rights, or redemption rights or access to any sinking fund; and · are entitled to one non-cumulative vote per share on all matters submitted to stockholders for a vote at any meeting of stockholders. Registration Rights We have not granted registration rights to the selling stockholders or to any other person. 19 ITEM 12.INDEMNIFICATION OF DIRECTORS AND OFFICERS Section 145 of the Delaware General Corporation Law (the “DGCL”) provides that a corporation may indemnify directors and officers as well as other employees and individuals against expenses including attorneys’ fees, judgments, fines and amounts paid in settlement in connection with various actions, suits or proceedings, whether civil, criminal, administrative or investigative other than an action by or in the right of the corporation (a derivative action), if they acted in good faith and in a manner they reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, if they had no reasonable cause to believe their conduct was unlawful. A similar standard is applicable in the case of derivative actions, except that indemnification only extends to expenses including attorneys’ fees incurred in connection with the defense or settlement of such actions, and the statute requires court approval before there can be any indemnification where the person seeking indemnification has been found liable to the corporation. The statute provides that it is not exclusive of other indemnification that may be granted by a corporation’s certificate of incorporation, bylaws, agreement, a vote of stockholders or disinterested directors or otherwise. Our articles of incorporation limited the liability of directors to the maximum extent permitted by Delaware law.This limitation of liability is subject to exceptions including intentional misconduct, obtaining an improper personal benefit and abdication or reckless disregard of director duties.Our articles of incorporation and bylaws provide that we may indemnify our directors, officers, employee or other agent to the fullest extent permitted by law.Our bylaws also permit us to secure insurance on behalf of any officer, director, employee or other agent for any liability arising out of his or her action in such capacity, regardless of whether the bylaws would permit indemnification.We currently do not have such insurance. DGCL, our articles of incorporation and bylaws may permit indemnification for liabilities under the Securities Act of 1933, as amended (“Securities Act”) or the Securities Exchange Act of 1934, as amended (“Exchange Act”). Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers or persons controlling the Company pursuant to the foregoing provisions, We have been informed that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is therefore unenforceable. ITEM 13.FINANCIAL STATEMENTS AND SUPPLEMENTAL DATA The Company’s unaudited financial statements for the interim period ended January 31, 2014 are attached hereto in pages F-2 to F-7 and audited financial statements for the fiscal year ended October 31, 2013 and 2012 are attached hereto in pages F-8 to F-15. ITEM 14.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURES There are not and have not been any disagreements between us and our accountants on any matter of accounting principles, since our formation and there are no disagreements with accountants on accounting or financial disclosure matters. ITEM 15.FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements The Company’s unaudited financial statements for the interim period ended January 31, 2014 and audited financial statements for the fiscal year ended October 31, 2013 and 2012 are attached hereto beginning on page F-1. (b) Exhibits 20 Index to Exhibits Exhibit No. Description Articles of Incorporation filed with the Secretary of State of the State of Delaware on November 15, 2010. Amended and Restated Certificate of Incorporation filed with the Secretary of State of Delaware on February 21, 2014. Bylaws Form of Subscription Agreement Consent of GBH CPAs, PC 21 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of New York, New York, on June 13, 2014. American Gene Engineer Corp. By: /s/ Ming Lin Ming Lin Chief Executive Officer (Principal Executive Officer) By: /s/ Han-Chen Li Chief Financial Officer (Principal Financial and Accounting Officer) KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Ming Lin as true and lawful attorney-in-fact and agent with full power of substitution and resubstitution and for him/her and in his/her name, place and stead, in any and all capacities to sign any and all amendments (including pre-effective and post-effective amendments) to this Registration Statement, as well as any new registration statement filed to register additional securities pursuant to Rule 462(b) under the Securities Act, and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent, or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. In accordance with the requirements of the Securities Act of 1933, this Registration Statement was signed by the following persons in the capacities and on the dates stated. SIGNATURE TITLE DATE /s/ Ming Lin President and Chief Executive Officer and Director June 13, 2014 Ming Lin (Principal Executive Officer) /s/ Han-Chen Li Chairman, Chief Financing Officer and Director June 13, 2014 Han-Chen Li (Principal Financial Officer and PrincipalAccounting Officer) 22 INDEX TO FINANCIAL STATEMENTS PAGE Interim Financial Statements Balance Sheets as ofJanuary 31, 2014 and October 31, 2013 (unaudited) F-2 Statements of Operations for the Three Months Ended January 31, 2014 and 2013 and the Period from November15, 2010 (Inception) to October31, 2014 (Unaudited) F-3 Statements of Cash Flows for the Three Months Ended January 31, 2014 and 2013 and the Period from November15, 2010 (Inception) to January31, 2014 (Unaudited) F-4 Notes to Financial Statements F-5 Audited Financial Statements Report of Independent Registered Public Accounting Firm F-8 Balance Sheets As of October 31, 2013 and 2012 F-9 Statements of Operations for the Years Ended October 31, 2013 and 2012 and the Period from November15, 2010 (Inception) to October31, 2013 F-10 Statement of Changes in Equity (Deficit) for the Period from November 15, 2010 (Inception) to October 31, 2013 F-11 Statements of Cash Flows for the Years Ended October 31, 2013 and 2012 and the Period from November15, 2010 (Inception) to October31, 2013 F-12 Notes to Financial Statements F-13 F-1 FINANCIAL STATEMENTS American Gene Engineer Corp. (A Development Stage Company) Balance Sheets As of January 31, 2014 and October 31, 2013 (Unaudited) January 31, October 31, ASSETS Current assets: Cash and cash equivalents $ $ Prepaid expenses - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Total liabilities Commitments and contingencies Stockholders’ equity (deficit): Common stock, $0.001 par value, 200,000,000 authorized, 100,000,000 and 0 issued and outstanding, respectively - Additional paid-in capital Subscription receivable ) - Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities andstockholders’ equity (deficit) $ $ See accompanying notes to the financial statements. F-2 American Gene Engineer Corp. (A Development Stage Company) Statements of Operations For the Three Months Ended January 31, 2014 and 2013 and the Period from November15, 2010 (Inception ) to October31, 2014 (Unaudited) Three Months Ended November15, 2010 (Inception) January 31, January 31, to January 31, Operating expenses: General and administrative expenses $ $ $ Net loss $ $ $ Net loss per common share – basic and diluted ) - Weighted average common shares outstanding – basic and diluted - See accompanying notes to the financial statements. F-3 American Gene Engineer Corp. (A Development Stage Company) Statements of Cash Flows For the Three Months Ended January 31, 2014 and 2013 and the Period from November15, 2010 (Inception ) to January31, 2014 (Unaudited) Three Months Ended November15, 2010 (Inception) January31, January31, to January31, Cash flows from operating activities: Net loss $ ) $ ) $ ) Changes in operating assets and liabilities: Prepaid expenses ) ) Accounts payable and accrued expenses ) Net cash used in operating activities ) ) ) Cash flows from financing activities: Capital contribution from related party - - Proceeds from issuance of common shares - Net cash provided by financing activities - Net increase (decrease) in cash ) Cash and cash equivalents, beginning of period - Cash and cash equivalents, end of period $ $ $ Supplemental cash flow disclosures: Cash paid for interest $
